[MHM, June 30, 2006] [Translation] SEMI-ANNUAL REPORT (During the Twelfth Term) From: October 1, 2005 To: March 31, 2006 PUTNAM DIVERSIFIED INCOME TRUST Name of the document filed: Semi-annual Report To: Director of Kanto Local Finance Bureau Filing Date: June 30, 2006 Accounting Period: During the 12th term (from October 1, 2005 to March 31, 2006) Name of the Registrant Fund: PUTNAM DIVERSIFIED INCOME TRUST Name of the Registrant Issuer: PUTNAM DIVERSIFIED INCOME TRUST Name and Official Title Charles E. Porter of Representative: Executive Vice President, Associate Treasurer and Principal Executive Officer Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto of Registrant Agent: Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection: Not applicable. - 1 - I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (as of the end of April, 2006) Investment Total Ratio Types of Assets Name of Country U.S. Dollars (%) Corporate Bonds United States 638,963,304 21.19 Canada 32,145,342 1.07 Luxembourg 20,898,983 0.69 Cayman Islands 19,238,968 0.64 France 10,249,226 0.34 United Kingdom 9,156,133 0.30 Ireland 7,457,059 0.25 Germany 5,211,308 0.17 Brazil 2,883,716 0.10 Sub-total 746,204,039 24.75% Collateralized Mortgage Obligations United States 443,903,995 14.72 Ireland 24,573,349 0.81 United Kingdom 22,005,490 0.73 Cayman Islands 4,505,460 0.15 Sub-total 494,988,294 16.41% Asset-Backed Securities United States 326,407,214 10.82 United Kingdom 67,721,960 2.25 Cayman Islands 65,235,919 2.16 Ireland 7,451,655 0.25 Sub-total 466,816,748 15.48% - 2 - Foreign Government Bonds France 140,174,975 4.65 Ireland 66,398,903 2.20 Brazil 37,159,505 1.23 Sweden 34,949,146 1.16 Argentina 30,248,183 1.00 Russia 28,346,936 0.94 Spain 20,101,620 0.67 Canada 18,834,866 0.63 Philippines 16,120,467 0.53 South Africa 14,692,105 0.49 Germany 13,063,144 0.43 Mexico 9,232,813 0.31 Colombia 8,016,920 0.27 Venezuela 7,094,675 0.24 El Salvador 4,639,000 0.15 Indonesia 4,480,673 0.15 Dominican Republic 3,120,000 0.10 Peru 2,841,300 0.09 Barbados 2,482,131 0.08 Japan 193,332 0.01 Sub-total 462,190,694 15.33% U.S. Treasury Obligations United States 257,103,117 8.53% Senior Loans United States 238,935,679 7.91 Bermuda 3,871,144 0.13 Canada 3,264,225 0.11 United Kingdom 2,628,654 0.09 Singapore 780,968 0.03 Norway 553,768 0.02 Sub-total 250,034,438 8.29% U.S. Government Agency Mortgage Obligations United States 42,694,688 1.41% Convertible Bonds United States 2,130,375 0.07% Purchased Options United States 863,626 0.03% Short-Term Investments United States 246,387,279 8.17% Cash, Deposit and Other Assets (After deduction of liabilities) 46,078,419 1.53% Total (Net Asset Value) 3,015,491,717 100.00% - 3 - Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: Dollar amount is translated for convenience at the rate of $1.00¥ 114.40 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on 28th April, 2006). The same applies hereinafter. Note 3: In this document, money amounts and percentages have been rounded. Therefore, there are cases in which the amount of the "total column" is not equal to the aggregate amount. Also, translation into yen is made simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. - 4 - (2) Results of Past Operations (a) Record of Changes in Net Assets Record of changes in net assets at the end of each month within one-year period until and at the end of April 2006 is as follows: Class C Shares Dollar Yen (thousands) (millions) Dollar Yen 2005 end of May 235,106 26,896 10.18 1,165 June 241,743 27,655 10.22 1,169 July 238,189 27,249 10.20 1,167 August 238,630 27,299 10.24 1,171 September 226,005 25,855 10.14 1,160 October 213,769 24,455 10.02 1,146 November 200,058 22,887 10.01 1,145 December 188,613 21,577 9.85 1,127 2006 end of January 181,939 20,814 9.86 1,128 February 172,388 19,721 9.87 1,129 March 162,022 18,535 9.75 1,115 April 153,364 17,545 9.73 1,113 (Note ) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. Class M Shares Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2005 end of May 2,677,758 306,336 10.15 1,161 June 2,510,068 287,152 10.19 1,166 July 2,333,409 266,942 10.17 1,163 August 2,208,469 252,649 10.22 1,169 September 1,898,276 217,163 10.11 1,157 October 1,723,714 197,193 10.00 1,144 November 1,585,455 181,376 9.99 1,143 December 1,445,280 165,340 9.83 1,125 2006 end of January 1,403,416 160,551 9.84 1,126 February 1,351,222 154,580 9.85 1,127 March 1,279,487 146,373 9.73 1,113 April 1,231,294 140,860 9.71 1,111 - 5 - (Note) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. (b) Record of Distributions
